Citation Nr: 1732845	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-48 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for residuals of right foot fracture prior to November 7, 2016, and to a rating in excess of 10 percent after that date.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1988 to November 2008.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbus, South Carolina.  A hearing has not been requested.  

In October 2016, the Board remanded the Veteran's claim to obtain a VA examination and a medical opinion.  The Board instructed that the medical opinion specifically address whether there is any etiological relationship between the Veteran's in-service, nondisplaced transverse fracture at the distal third of the shaft of the second metatarsal of the right foot and subsequent documented mild first MTP joint arthrosis and tenderness to palpation, and the Veteran's reports of ongoing (often constant) pain in his right foot which prohibits full weight bearing and requires him to walk with a limp and/or a cane and to utilize a bigger shoe size for his right foot.  

In January 2017, the RO increased the rating for residuals of a right foot fracture to 10 percent, effective November 7, 2016.  The Veteran has continued his appeal.  

The claim has now been returned to the Board for review.  Upon reviewing the development since October 2016, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.


FINDINGS OF FACT

1.  From December 1, 2008, to November 18, 2010, the Veteran's residuals of right foot fracture are not characterized by a moderate foot injury, a moderately severe foot injury, or a severe foot injury. 

2.  From November 19, 2010, to November 6, 2016, the symptomatology of the Veteran's residuals of right foot fracture is consistent with a moderate foot injury, but not a moderately severe foot injury.  

3.  From November 7, 2016, the symptomatology of the Veteran's residuals of right foot fracture is consistent with a moderate foot injury, but not a moderately severe foot injury.  


CONCLUSIONS OF LAW

1.  From December 1, 2008, to November 18, 2010, the criteria for an initial compensable disability rating for the Veteran's residuals of right foot fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.31, 4.73, Diagnostic Code 5284-5010 (2016).

2.  From November 19, 2010, to November 6, 2016, the criteria for a disability rating of 10 percent, but no greater, for the Veteran's residuals of right foot fracture have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.73, Diagnostic Code 5284-5010 (2016).

3.  From November 7, 2016, the criteria for a disability rating in excess of 10 percent for the Veteran's residuals of right foot fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.73, Diagnostic Code 5284-5010 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected residuals of right foot fracture are rated under Diagnostic Code 5284-5010 at 0 percent from December 1, 2008, and at 10 percent from November 7, 2016.  

Under Diagnostic Code 5010, arthritis due to trauma is rated as degenerative arthritis, pursuant to Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, a 10 percent rating is appropriate with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Id.  A 20 percent rating is appropriate with x-ray evidence of involvement of two or more major joint groups or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  These ratings will not be combined with ratings based on limitation of motion and will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id.

Under Diagnostic Code 5284, a 10 percent rating is appropriate for a moderate foot injury.  38 C.F.R. § 4.73.  A 20 percent rating is appropriate for a moderately severe foot rating.  Id.  A 30 percent foot rating is appropriate for a severe foot injury.  Id.  A 40 percent rating is appropriate with actual loss of use of the foot.  Id.  

During a February 2010 VA examination, the Veteran reported that his right foot condition was asymptomatic and presented no problems.  The examiner reported that the Veteran's condition did not affect his occupation or daily activities, that there were no flare-ups, and that standing and walking were not affected.  An x-ray of the foot indicated minimal degenerative changes at the first MTP joint.  

The primarily negative symptoms indicate less than moderata severity for the Veteran's foot injury.  In other words, the requirements for a compensable rating have not been met.  Therefore, prior to November 19, 2010, the Veteran is entitled to a zero percent, noncompensable rating under Diagnostic Code 5284.  See 38 C.F.R. § 4.31.  

Regarding arthritis, the evidence in the February 2010 VA examination at best indicates degenerative changes of only one joint in the right foot.  In other words, the requirements for a compensable rating have not been met.  Thus, prior to November 19, 2010, the Veteran is also entitled to a zero percent, noncompensable rating under Diagnostic Code 5003.  See 38 C.F.R. § 4.31.

In a VA-9 form dated November 19, 2010, the Veteran reported that he couldn't apply constant full weight to his right foot, that he used a cane to walk, and that he wore a larger shoe on his right foot than on his left foot.  A July 2011 VA examiner reported that the Veteran did not use a cane, but reported that the Veteran wore different size shoes, that his pain worsened with standing or walking, and that after walking extended distances, such as around Walmart, he had to stop due to the pain in his right foot.  Consistent with this, a November 2011 VA medical opinion indicated significant pain, that he had to use a cane to walk, and that he wore a larger shoe on his right foot.  During a November 2016 VA foot examination, the Veteran repeated these symptoms, but stated that the cane was only used occasionally, apparently when walking long distances.  The examiner indicated moderate severity for the Veteran's residuals of a right foot fracture.  

The presence of pain, the occasional use of a cane to walk, and resort to different shoe sizes for different feet constitutes moderate symptomatology, as indicated by the November 2016 VA examiner.  The evidence indicates that the Veteran first reported these symptoms to the RO on November 19, 2010.  Accordingly, the Board will give the Veteran the benefit of the doubt, and find that he is entitled to a 10 percent rating under Diagnostic Code 5284 effective from that date.  

Regarding arthritis, the July 2011 VA examiner took X-rays that demonstrated a mild amount of 1st MTP arthrosis.  A November 2011 VA examiner indicated that "the 1st MTP [was] not where the fracture was" and that the Veteran's foot disorder had "completely healed [without] any evidence of arthritis or abnormality at the site of the fracture."  The November 2016 VA examiner did not report any new x-ray evidence.  None of these examinations indicated incapacitating episodes related to the Veteran's right foot.  Given the lack of evidence regarding two or more degenerative joints in the Veteran's right foot from November 19, 2010, the Veteran is entitled to a zero percent, noncompensable rating under Diagnostic Code 5003 from that date.  See 38 C.F.R. § 4.31.  However, the Board will award him the higher rating of 10 percent based on Diagnostic Code 5284 from November 19, 2010.  See 38 C.F.R. § 4.7.  

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Such inquiry is not to be limited to muscles or nerves.  Limitation-of-motion determinations are, if feasible, to be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca, 8 Vet. App. at 207.  

By itself, pain throughout a joint's range of motion does not constitute functional loss, but if there is additional pain, the examiner must address any additional loss of motion due to the DeLuca factors.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The July 2011 VA examination indicated no painful motion with a twisting type of motion at midfoot, no restrictive motion, and no abnormal weight-bearing weakness or instability.  The Veteran's major symptom appears to be pain, which by itself does not constitute functional loss.  Mitchell, 25 Vet. App. at 32.  The evidence in the July 2011 VA examination weighs against an additional increase under DeLuca.  

The November 2016 VA examination revealed that the Veteran had right foot pain but no loss of motion, disturbance of locomotion, or interference with standing.  The Veteran characterized his functional loss as increased pain the longer he walks, but indicated that there was no other functional loss during flare-ups or when the foot was used repeatedly over a period of time.  He also stated that his use of a cane was only occasional.  Aside from pain, the evidence weighing in favor of an increased rating under DeLuca is disturbance of locomotion.  Weighing against an increased rating is the lack of loss of motion, lack of functional loss during flare-ups, and lack of functional loss when used repeatedly over a period of time.  Taken together, the evidence in the November 2016 VA examination weighs against an additional increase under DeLuca.  

Consequently, after November 2016, the Veteran's foot disability continued to be manifested by no more than moderate foot disability under Diagnostic Code 5284, and there was no additional basis to award a higher rating under DeLuca or otherwise.

The evidence does not support additional staged ratings for any time period on appeal.  In addition, for no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).


ORDER

From December 1, 2008, to November 18, 2010, entitlement to an initial compensable disability rating for the Veteran's residuals of right foot fracture is denied.

From November 19, 2010, to November 6, 2016, entitlement to a disability rating of 10 percent, but not higher, for residuals of right foot fracture is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From November 7, 2016, entitlement to a disability rating in excess of 10 percent for residuals of right foot fracture is denied.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


